Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Vaidya et al.				:
Application No. 15/945,657				:	Decision on Petition
Filing Date: April 4, 2018				:				
Attorney Docket No. TWAR.242A/CHTR-2017-68	:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed April 30, 2021 to withdraw the holding of abandonment of the above-identified application.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

On September 16, 2020, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  

A reply to the Office action was timely filed on December 11, 2020.

The Office issued a Notice of Abandonment on April 21, 2021.  The notice incorrectly states the Office has not received a reply to the Office action. 

The Office has determined the reply filed December 11, 2020, fails to constitute a proper reply to the final Office action.  An Advisory Action prepared by the examiner is attached.

Since a proper reply was not timely filed in response to the final Office action, the application is abandoned.  Therefore, the holding of abandonment will not be withdrawn.

Applicant may wish to consider filing a petition under 37 C.F.R. § 1.137(a) to revive the application.  A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by the required reply (unless previously filed), the required petition fee ($2,100 for an undiscounted entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional.  A “PDF fillable” petition under 37 C.F.R. § 1.137(a) form can be found at: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf. 
Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Attachment: Advisory Action




    
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.